Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 2/26/2019 and IDS filed on 5/03/2019 and 10/16/2019.
Claims 1-8 are pending.

Priority
3.	The examiner acknowledges the present application has a priority date of 2/28/2018 from a Japanese application.
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al. (U.S. Pub. No. 2012/0306263 A1).

As per claim 1, Tashiro discloses:
An apparatus for controlling a motorized vehicle, the motorized vehicle being equipped with a main rechargeable battery (See Figure 1, i.e. High voltage battery 11), electrical loads electrically connected to the main rechargeable battery via a voltage converter (See Figure 1, i.e. Auxiliary equipment 8 and low voltage battery 9), the apparatus comprising: 
a charging/discharging amount calculator configured to calculate a charging/discharging amount of the main rechargeable battery (See Para [0038], i.e. monitor output current Idc of the DC-DC converter, See Figure 2, i.e. Idc – [Idc is result from High voltage battery, correspond to current discharge by the HV through the DC/Dc converter being the amount as cited , Para [0037]-[0051]); 
a converter operating point setter configured to, when current is passing between the main rechargeable battery and the electrical loads, based on the charging/discharging amount of the main rechargeable battery, set operating points of the voltage converter (See Para [0037]-[0038], i.e. conversion efficiency of the DC-Dc converter…operated in the vicinity of this index current value, See Figure 2 & Figure 5 –[prior art adjust the converter in order to operate at a operation point is considered as the setting as cited above])
, each specifying a power conversion efficiency representing a ratio of input power to the electrical loads to output power of the main rechargeable battery and an output current of the voltage converter (See Para [0037]-[0038], i.e. efficiency at maximum value, Figure 6A-6D –[Prior art operate the DC/DC conversion at 
a converter controller configured to, based on the operating points set by the converter operating point setter, cause the voltage converter to convert a voltage of the main rechargeable battery, thereby supplying power to the electrical loads (See Figure 2, i.e. integrated controller 7 & Para [0037]-[0038], i.e. conversion efficiency of the DC-Dc converter…operated in the vicinity of this index current value, See Figure 2 & Figure 5).

As per claim 2, Tashiro discloses all of the features of claim 1 as discloses above wherein Tashiro also discloses wherein the converter controller is configured to perform intermittent voltage conversion by periodically alternating between a conversion period during which the voltage of the main rechargeable battery is converted by the voltage converter and a conversion suspension period during which voltage conversion by the voltage converter is suspended, and the converter controller is configured to, during the conversion period for the intermittent voltage conversion, perform voltage conversion at an operating point having a higher power conversion efficiency, among the operating points set by the converter operating point setter, as compared with when voltage conversion is performed continuously without being suspended  (See Para [0037]-[0038], i.e. conversion efficiency of the DC-Dc converter…operated in the vicinity of this index current value, See Figure 2 & Figure 5 & Figure 3, i.e. on/off command).



As per claim 4, Tashiro discloses all of the features of claim 3 as discloses above wherein Tashiro also discloses wherein the requested power calculator is configured to, based on the drive state of the accessory and an amount of current flowing through the accessory-side rechargeable battery, calculate the requested power (See Figure 14, i.e. efficiency…current low voltage battery…output of auxiliary equipment, See Figure 8, Figure 9a-9d & Para [0071] , See Also Para [0052]-[0067]).



As per claim 8, Tashiro discloses all of the features of claim 1 as discloses above wherein Tashiro also discloses wherein the main rechargeable battery is electrically connected to a rotary electric machine that the same voltage as an output voltage of the main rechargeable battery is input to or output from (See Figure 1, i,e, high voltage battery 11 and motor 13), and the charging/discharging amount of the main rechargeable battery is determined based on input power to or output power from the rotary electric machine (See Para [0032], i.e. power … from motoro …in the high voltage battery, See Para [0038], i.e. monitor output current Idc of the DC-DC converter, See Figure 2, i.e. Idc)


Allowable Subject Matter
7.	Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the limitations of claims 6 and/or 7.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/NHA T NGUYEN/           Primary Examiner, Art Unit 2851